         Case 1:19-cv-00384-ELH Document 117 Filed 10/21/20 Page 1 of 16



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

                                                 *
THE ESTATE OF MALCOLM J.
  BRYANT,                                        *

         Plaintiff,                              *

v.                                               *           Case No.: ELH-19-384

BALTIMORE POLICE                                 *
  DEPARTMENT, et al.,
                                                 *
         Defendants.
                                                 *

     *      *         *     *     *      *       *       *      *       *       *      *       *

                           MEMORANDUM OPINION AND ORDER

         In this civil rights lawsuit based on Malcolm Bryant’s wrongful conviction for the murder

of Toni Bullock, plaintiffs seek to compel the production of Baltimore Police Department

investigative files for other homicide cases in which defendant Detective William F. Ritz allegedly

committed misconduct similar to the misconduct he committed in the Bullock homicide

investigation (collectively referred to herein as “homicide files”). 1 Pls.’ Aug. 31, 2020 Ltr., ECF

No. 95; see also Defs.’ Aug. 31, 202 Ltr., ECF No. 96. I held a discovery conference via Zoom

on September 1, 2020, and I ordered the parties to brief the issue informally. ECF No. 97. The

parties submitted letter briefs. Pls.’ Sept. 9, 2020 Ltr., ECF No. 100; Defs.’ Sept. 16, 2020 Ltr.,

ECF No. 104. For the following reasons, plaintiffs’ request to compel production of the homicide

files is denied.


1 The Estate of Malcolm J. Bryant appears in the caption of the complaint as the plaintiff. Lamar
Estep and Malique Bryant are identified as its personal representatives. Because an estate acts
through its personal representatives, I shall refer to Lamar Estep and Malique Bryant as the
plaintiffs. See Feb. 10, 2020 Mem. Op. 1 n.2, ECF No. 41; Md. Code Ann., Est. & Trusts § 7-
401(y).
        Case 1:19-cv-00384-ELH Document 117 Filed 10/21/20 Page 2 of 16



       I.      Background

               A. Plaintiffs’ Allegations and Claims

       Plaintiffs, the personal representatives of the Estate of Malcolm J. Bryant, have sued

individual officers Detective Ritz and forensic analyst Barry Verger and the Baltimore Police

Department for Malcolm Bryant’s 1999 wrongful conviction of Toni Bullock’s murder. The

pending claims against Detective Ritz “include failure to disclose exculpatory and impeachment

evidence, fabrication of evidence, malicious prosecution under state and federal law, and

intentional infliction of emotional distress under state law.” Pls.’ Sept. 9, 2020 Ltr. 1 n.1, ECF

No. 100. In their complaint, plaintiffs allege

       BPD lead investigator William F. Ritz intentionally, or with deliberate indifference,
       obtained a misidentification of Mr. Bryant from Tyeisha Powell, the single
       eyewitness presented at trial. Detective Ritz failed to disclose evidence about a
       second eyewitness whose account contradicted and undermined Tyeisha Powell’s.
       He also failed to disclose incriminating evidence pointing to the likely true
       perpetrator, John Doe, including a witness statement incriminating Doe and
       undermining his denials of culpability, and a composite sketch that more closely
       resembled Doe than Mr. Bryant.

Compl. ¶ 3, ECF No. 1 (footnote omitted). Plaintiffs claim that when “Detective Ritz met with

[Ms. Powell] and another detective to create a composite sketch of the suspect, . . . Detective Ritz

used direct or indirect suggestion to manipulate the composite sketch to make it more closely

resemble the person he suspected, Malcolm Bryant.” Id. ¶¶ 33, 35. Plaintiffs also claim “Detective

Ritz showed Ms. Powell a suggestive photographic lineup consisting of six individuals, including

Malcolm Bryant.” Id. ¶ 41.

       In addition to the alleged misconduct during Ms. Powell’s interview, plaintiffs claim

“Detective Ritz never interviewed or conducted any follow-up investigation regarding any of the

individuals with whom Mr. Bryant had spent the evening of November 20th,” who could have

provided an alibi for him. Id. ¶ 47. Detective Ritz also allegedly failed to investigate other



                                                 2
        Case 1:19-cv-00384-ELH Document 117 Filed 10/21/20 Page 3 of 16



evidence of Bryant’s whereabouts on the night of the murder. Id. ¶¶ 48–52. Additionally,

plaintiffs allege Detective Ritz did not disclose to Mr. Bryant, Mr. Bryant’s counsel, or the

prosecutor some of the evidence he obtained that incriminated another suspect, and he did not

conduct proper interviews about or of the suspect. Id. ¶¶ 54–64.

       Plaintiffs also allege the police received three 911 calls on the night of the murder, one of

which was from a “potential eyewitness” whose “account of the crime . . . contradicted Ms.

Powell’s account.” Id. ¶¶ 67–72. Plaintiffs claim Detective Ritz did not investigate this potential

witness’s report and “never disclosed the report of this second potential eyewitness” or the other

911 calls to Mr. Bryant, Mr. Bryant’s counsel, or the prosecution. Id. ¶¶ 72–73. Plaintiffs also

claim “the Defendants never tested critical items of evidence obtained from the crime scene for

DNA,” which would have exonerated Mr. Bryant. Id. ¶¶ 74–80.

       Plaintiffs bring claims against Detective Ritz and Analyst Verger pursuant to 42 U.S.C.

§ 1983. Plaintiffs claim Ritz and Verger violated Bryant’s due process rights under the Fifth and

Fourteenth Amendments by failing to disclose exculpatory and impeachment evidence under

Brady v. Maryland, 373 U.S. 83 (1963) (Count I). To prevail on a § 1983 claim based on a law

enforcement officer’s Brady violation, a plaintiff must establish that “the evidence at issue (1) was

favorable to the defendant, (2) material to the defense, and (3) the [officer] had the evidence but

failed to disclose it [to the prosecutor].” Estate of Bryant v. Baltimore Police Dep’t, No. ELH-19-

384, 2020 WL 673571, at *21 (D. Md. Feb. 10, 2020); see Moore v. Illinois, 408 U.S. 786, 794–

95 (1972); Barbee v. Warden, Md. Penitentiary, 331 F.2d 842, 846–47 (4th Cir. 1964). “Unlike

prosecutors . . . police officers commit a constitutional violation only when they suppress

exculpatory evidence in bad faith.” Estate of Bryant, 2020 WL 673571, at *22 (quoting Gilliam

v. Sealey, 932 F.3d 216, 238 (4th Cir. 2019)). In a second § 1983 claim, plaintiffs allege that




                                                 3
        Case 1:19-cv-00384-ELH Document 117 Filed 10/21/20 Page 4 of 16



Detective Ritz fabricated evidence, also in violation of Bryant’s due process rights under the Fifth

and Fourteenth Amendments (Count II). To prove a claim for fabrication of evidence under

§ 1983, a plaintiff must show that “(1) the defendants fabricated evidence, and (2) the fabrication

resulted in a deprivation of [the criminal defendant’s] liberty.” Johnson v. Gondo, No. GLR-19-

995, 2020 WL 1529002, at *5 (D. Md. Mar. 31, 2020) (quoting Martin v. Conner, 882 F. Supp.

2d 820, 847 (D. Md. 2012) (“Martin I”)).

       Plaintiffs also bring a § 1983 claim for malicious prosecution by Detective Ritz and Analyst

Verger. Plaintiffs assert that Ritz and Verger violated Bryant’s rights under the Fourth and

Fourteenth Amendments to be free from unreasonable searches and seizures (Count III).

Additionally, plaintiffs bring state law claims for malicious prosecution (Count VI) and intentional

infliction of emotional distress (Count VIII) by Detective Ritz and Analyst Verger. To prevail on

a § 1983 claim for malicious prosecution, plaintiffs must show that defendants “(1) caused (2) a

seizure of [Bryant] pursuant to legal process unsupported by probable cause, and (3) criminal

proceedings terminated in [Bryant’s] favor.” Estate of Bryant, 2020 WL 673571, at *24 (quoting

Humbert v. Mayor & City Council of Baltimore, 866 F.3d 546, 555 (4th Cir. 2017), cert. denied,

138 S. Ct. 2602 (2018)). To prove a claim for malicious prosecution under Maryland law, a

plaintiff must demonstrate “those elements and that the defendant acted intentionally.” Id. (citing

Caldor, Inc. v. Bowden, 625 A.2d 959, 971 (Md. 1993)). To prove a claim for intentional infliction

of emotional distress, a plaintiff must establish “1) intentional and reckless conduct; 2) extreme

and outrageous conduct; 3) a causal connection between the wrongful conduct and the emotional

distress; and 4) emotional distress of a severe nature.” Felder v. MGM Nat’l Harbor, LLC, No.

PJM 18-3405, 2019 WL 3860272, at *6 (D. Md. Aug. 15, 2019) (quoting Harris v. Jones, 380

A.2d 611, 614 (Md. 1977)).




                                                 4
        Case 1:19-cv-00384-ELH Document 117 Filed 10/21/20 Page 5 of 16



               B. Plaintiffs’ Request for Homicide Files

       Plaintiffs have identified other Baltimore homicide investigations in which Detective Ritz

allegedly engaged in similar police misconduct. Pls.’ Sept. 9, 2020 Ltr. 1. In their first request

for production of documents, plaintiffs sought

               5. . . . true and correct copies of any and all BPD homicide files or other
       BPD investigative files pertaining to BPD criminal investigations involving
       Defendant Ritz that were produced to Sabein Burgess’ counsel or made available
       for inspection to Sabein Burgess’ counsel in discovery in the matter of Sabein
       Burgess v. Baltimore Police Dep’t, et al., Civil Action No. 1:15-cv-00834-RDB (D.
       Md.).

               6. . . . true and correct copies of any and all communications and BPD
       investigative files, including homicide files, regarding any BPD criminal
       investigation or subsequent criminal prosecution involving Defendant Ritz in
       which Defendant Ritz has been alleged by any person to have committed
       misconduct, including without limitation the complete BPD investigative files
       relating to the investigations of the October 5, 1994, murder of Michelle Dyson [for
       which Sabein Burgess was wrongfully convicted], the August 30, 2000, murder of
       Kevin Dukes, the July 5, 2002, murder of Sherene Moore and attempted murder of
       Marcus Booker, and the April 16, 2002, murder of Elliott Scott.

       Plaintiffs argue the homicide files are relevant because the files may lead to the discovery

of admissible Rule 404(b) evidence. 2 In particular, plaintiffs contend the homicide files “could

provide admissible evidence relevant to proving Ritz’s intent.” Pls.’ Sept. 9, 2020 Ltr. 4–5, ECF

No. 100. Plaintiffs also argue the files could lead to evidence “regarding Ritz’s practices in other

contemporaneous homicide investigations” that would “impeach Ritz’s testimony.” Id. at 4–5. 3




2 Plaintiffs apparently recognize request number 6 is overbroad as written, because they has limited
their request to the four homicide files identified in the request. Pls.’ Sept. 9, 2020 Ltr. 5.
3Plaintiffs do not explain how files for homicides other than the one at issue here would contain
admissible prior inconsistent statements or extrinsic evidence that they could use to impeach
Detective Ritz in this case.


                                                 5
          Case 1:19-cv-00384-ELH Document 117 Filed 10/21/20 Page 6 of 16



         Defendants argue that these files are relevant only to plaintiffs’ Monell claim against

Baltimore Police Department (Count V), which was bifurcated. 4 See Defs.’ Aug. 31, 2020 Ltr. 3–

4; see also Mar. 11, 2020 Order, ECF No. 50 (granting consent motion to bifurcate). Defendants

further argue that plaintiffs’ “request for these additional homicide files is disproportional to the

needs of this case . . . because the massive amount of documents sought has limited, if any,

probative value as potential 404(b) evidence, and the danger of unfair prejudice is substantially

greater than any such value.” Defs.’ Sept. 16, 2020 Ltr. 1.

         II.     Discussion

         “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

Discoverable evidence is broader than admissible evidence because “it is ‘relevance and not

admissibility’ that determines whether a matter is discoverable.” In re Verizon Wireless, No. TDC-

19-1744, 2019 WL 4415538, at *4 (D. Md. Sept. 16, 2019) (quoting Herchenroeder v. Johns

Hopkins Univ. Applied Physics Lab., 171 F.R.D. 179, 181 (D. Md. 1997)); see Gross v. Morgan

State Univ., No. JKB-17-448, 2018 WL 9880053, at *5 (D. Md. Feb. 9, 2018) (noting that “the

Federal Rules of Civil Procedure ‘impose a more liberal standard of relevance which does not turn

on admissibility’” (quoting Marvin J. Perry, Inc. v. Hartford Cas. Ins. Co., No. RWT-08-138,

2008 WL 11367475, at *2 (D. Md. Dec. 22, 2008))). Under this standard, “[r]elevancy has been

‘broadly construed to encompass any possibility that the information sought may be relevant to

the claim or defense of any party.’” O’Malley v. Trader Joe’s East, Inc., No. RDB-19-3273, 2020

WL 6118841, at *3 (D. Md. Oct. 15, 2020) (quoting Revak v. Miller, 18-CV-206-FL, 2020 WL

1164920, at *2 (E.D.N.C. Mar. 9, 2020)). Nonetheless, “[w]hat is discoverable is limited by the


4   Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658 (1978).


                                                  6
        Case 1:19-cv-00384-ELH Document 117 Filed 10/21/20 Page 7 of 16



requirement of ‘[p]roportionality[,] [which] requires courts to consider, among other things,

whether the burden or expense of the proposed discovery outweighs its likely benefit.’” In re

Verizon Wireless, 2019 WL 4415538, at *4 (quoting Va. Dep’t of Corr. v. Jordan, 921 F.3d 180,

188–89 (4th Cir. 2019)). The Court also considers “the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, [and] the importance of the discovery in resolving the issues.” Fed. R. Civ. P. 26(b)(1).

               A. Relevance

       Plaintiffs argue that the homicide files are relevant because they may lead to the discovery

of evidence admissible under Rule 404(b) of the Federal Rules of Evidence. Specifically, plaintiffs

contend that “evidence regarding Ritz’s practices in other contemporaneous homicide

investigations could provide admissible evidence relevant to proving Ritz’s intent in this case”

because “evidence of a defendant’s persistent deviations from ‘applicable professional standards’

can ‘support an inference of intentional or reckless conduct that violated a plaintiff’s constitutional

rights.’” Pls.’ Sept. 9, 2020 Ltr. 4–5 (quoting Restivo v. Hessemann, 846 F.3d 547, 580 (2d Cir.

2017); citing Jimenez v. City of Chicago, 732 F.3d 710, 721–22 (7th Cir. 2013)). 5 Evidence of




5 Jimenez v. Chicago and Restivo v. Hessemann, both of which are section 1983 cases based on
wrongful convictions, are not particularly instructive here. In the portions of the opinions cited by
plaintiffs, the Seventh Circuit held that the testimony of a defense expert in police practices was
not reversible error. In Jimenez, for example, the expert testified about “reasonable practices for
police investigations and how the investigation of the murder [for which the plaintiff was wrongly
convicted] departed from those practices.” 732 F.3d at 719. The court found the expert’s
testimony “tended to show that the errors in defendants’ handling of the investigation were so
severe and numerous as to support an inference of deliberate wrongdoing in violation of the
Constitution.” Id. Jimenez was cited in Restivo in support of a similar finding that the trial court
did not err by admitting expert testimony on police practices. The court did not discuss in either
case whether alleged misconduct in other homicide cases was relevant to the defendant police
officers’ intent in the homicide investigation at issue in each case. Even so, I accept plaintiffs’
assertion that similar alleged misconduct by Ritz in other cases may be relevant to his intent in this
case.

                                                  7
         Case 1:19-cv-00384-ELH Document 117 Filed 10/21/20 Page 8 of 16



prior bad acts may be admissible to prove intent. See Fed. R. Evid. 404(b)(2). Thus, the first issue

is whether the homicide files may contain information about Detective Ritz’s conduct in other

investigations that is relevant to his intent in this case.

                    1. Murder of Michelle Dyson

        Plaintiffs seek the homicide file for the murder of Michelle Dyson. In 1995, Sabein

Burgess was wrongfully convicted of Dyson’s murder. Burgess Am. Compl. ¶¶ 1, 51, ECF No.

141 in Burgess v. Baltimore Police Dep’t, No. RDB-15-834 (D. Md.); Burgess v. Baltimore Police

Dep’t, No. RDB-15-834, 2017 WL 4947004, at *6 (D. Md. Oct. 31, 2017). He was sentenced to

life in prison and exonerated in 2014 after having served nineteen years in prison. Burgess Am.

Compl. ¶¶ 1, 39, 51, ECF No. 141 in RDB-15-834. After his release from prison, Burgess filed a

civil rights lawsuit against BPD, Detective Ritz, and other officers involved in the investigation of

the murder that led to his wrongful conviction. Burgess Compl., ECF No. 1 in RDB-15-834.

Detective Ritz was a non-supervisory detective assigned to the investigation. Burgess Am. Compl.

¶ 8. Burgess claimed that Ritz interviewed “one of the real perpetrators of Ms. Dyson’s murder”

but discounted the testimony without justification. Id. ¶¶ 40–42. Burgess alleged a § 1983 claim

against Ritz based on a Brady violation. This alleged misconduct, although not the same as the

misconduct alleged here, is similar to some of the allegations in this case. As a result, I find that

the Dyson homicide file could contain information relevant to Detective Ritz’s intent in this case.

        However, it must be noted that the allegations against Detective Ritz were never proven in

Burgess. After an exhaustive discovery period, Judge Bennett granted summary judgment in

Ritz’s favor. Burgess, 2017 WL 4947004, at *14–15. The Court allowed the Brady claims against




                                                    8
         Case 1:19-cv-00384-ELH Document 117 Filed 10/21/20 Page 9 of 16



other defendants to proceed to trial but concluded that there was insufficient evidence that Ritz

committed a Brady violation. Id. 6

                    2. Murder of Sherene Moore and Shooting of Marcus Booker

        Plaintiffs also seek the homicide/investigation file for the murder of Sherene Moore and

the shooting of Marcus Booker. In 2003, Tony Dewitt was convicted of Moore’s murder and

Booker’s shooting. Mem. Op. 1–2, ECF No. 38 in Dewitt v. Ritz, No. DKC-18-3202 (D. Md. Jan.

31, 2020). Like Burgess, Dewitt later was released from prison after it was determined he was

innocent. After his release, he filed a civil rights lawsuit against Ritz, among others. Dewitt

Compl., ECF No. 1 in DKC-18-3202. Ritz, a lead investigator, allegedly coerced a witness to

identify Dewitt as the shooter and ignored exculpatory statements by other witnesses. Id. ¶ 26.

This alleged misconduct is factually similar to the alleged misconduct in this case and is therefore

relevant to Ritz’s intent in this case.

        While I acknowledge the similarities between the misconduct allegations in this case and

those in Dewitt, I cannot ignore the fact that Dewitt’s allegations against Ritz have been called into

serious question. According to the defendants in Dewitt’s civil rights lawsuit, Dewitt was captured

on recorded jail calls offering to pay $10,000 each to two key witnesses from his criminal trial in

exchange for helpful testimony in his post-conviction proceedings and his civil case. Based on

those alarming allegations, Detective Ritz and the other defendants filed a motion to dismiss




6 In document request number 5, plaintiffs seek “BPD homicide files or other BPD investigative
files pertaining to BPD criminal investigations involving Defendant Ritz that were produced to
Sabein Burgess’ counsel” in Burgess. Insofar as plaintiffs argue that because Burgess obtained
discovery of other homicide files, “including some involving Ritz,” they should too, I disagree.
See Pls.’ Sept. 9, 2020 Ltr. 2. That they were produced in the Burgess case does not make them
necessarily discoverable here. I do not have sufficient information about these unidentified
homicide/investigation files to determine whether they are discoverable in this case.

                                                  9
        Case 1:19-cv-00384-ELH Document 117 Filed 10/21/20 Page 10 of 16



Dewitt’s civil rights lawsuit. Defs.’ Mot. 1, ECF No. 48 in DKC-18-3202 (pending). The

defendants in Dewitt also argue:

       The recordings also establish that Plaintiff paid Tyrell Curtis for his helpful post-
       conviction testimony and closely coordinated with Curtis regarding the details of
       that testimony. In order to lend credibility to this purchased, false testimony from
       Curtis, Plaintiff obtained a wholly fabricated police report . . . which purports to
       memorialize a prior statement from Curtis to BPD Officer Mark Veney identifying
       an alternative suspect in the crime at issue.

Mot. 2. 7 Dewitt’s counsel filed a motion to strike the defendants’ motion to dismiss, which was

soon followed by counsel’s motion to withdraw from the case. ECF Nos. 51 and 53 in DKC-18-

3202 (pending). The alleged misconduct of Dewitt raises serious doubts about the veracity of his

claims, including those against Detective Ritz.

                   3. Murder of Kevin Dukes

       Plaintiffs also seek the homicide file for the murder of Kevin Dukes. Ezra Mable was

convicted of Dukes’ murder and later released after it was determined he was innocent of the crime.

He filed a civil rights lawsuit on March 1, 2013. Mable v. Mayor & City Council of Baltimore

City, No. JKB-13-650 (D. Md.). Ritz was named as a defendant for his supervisory role in the

investigation that lead to Mable’s arrest. Compl. ¶ 71, ECF No. 1 in JKB-13-650. The complaint

offers little in terms of conduct by Ritz himself, as opposed to his subordinates. In the complaint,

Mable alleged that numerous police officer defendants, including Detective Ritz, conspired not to

test DNA evidence and failed to properly investigate other evidence. Id. ¶¶ 74–84, 107–40. Mable

also claimed that Ritz in particular failed to question a suspect. Id. ¶ 106. These allegations of

misconduct are sufficiently similar to the allegations in this case such that they qualify as relevant.


7See also Justin Fenton & Tim Prudente, Convicted Baltimore man won freedom with forgery and
bribery, city attorneys allege in lawsuit response, Balt. Sun (July 28, 2020), available at
https://www.baltimoresun.com/news/crime/bs-pr-ci-cr-exoneration-questions-20200728-
bn45n3u4ufgc5filo4isw3ecte-story.html.


                                                  10
       Case 1:19-cv-00384-ELH Document 117 Filed 10/21/20 Page 11 of 16



Having made that relevance finding, however, I note that none of Mable’s allegations of

misconduct by Ritz were proven. The case was dismissed for lack of prosecution after Mable

failed to serve the defendants. Jan. 9, 2014 Order, ECF No. 8 in JKB-13-650.

                   4. Murder of Elliot Scott

       The last homicide file that plaintiffs seek is for the murder of Elliot Scott. In that case,

Detective Ritz interrogated Brian Cooper, and Cooper was convicted of Scott’s murder. Cooper

appealed, and the Maryland Court of Special Appeals reversed his conviction, concluding that

Ritz’s interrogation technique violated Cooper’s Miranda rights. See Cooper v. State, 877 A.2d

1095, 1103 (Md. Ct. Spec. App. 2005).            The court noted that “Detective Ritz candidly

acknowledged that he intentionally withheld the reading of the Miranda warnings during the first

90–minute stage of the interrogation, for fear that appellant would refuse to talk or ask for a

lawyer.” Id. at 1109. After the interrogation but before the appeal, the Supreme Court announced

a new Miranda rule in Missouri v. Seibert, 542 U.S. 600 (2004). The Supreme Court “struck down

the two-step, ‘question first’ interrogation strategy employed by some police.” Cooper, 877 A.2d

at 1097. Ritz admittedly had employed this strategy with Cooper. On appeal, the Maryland

appellate court applied the new ruling in Missouri v. Seibert to Cooper’s case and concluded that

Ritz had violated Cooper’s Miranda rights. On remand, Cooper was convicted again. Id.

       Plaintiffs argue that Ritz’s admission that he “violat[ed] Cooper’s Miranda rights . . . is . . .

evidence of an intentional constitutional violation during an interrogation in a homicide case

during roughly the same time period as the investigation of Malcolm Bryant.” Pls.’ Sept. 9, 2020

Ltr. 4. Not so. Because the Supreme Court had not decided Missouri v. Seibert when Ritz

conducted the interview at issue in Cooper, Ritz did not have the benefit of the Supreme Court

holding to inform him that his conduct amounted to a Miranda violation. For that reason, the Scott




                                                  11
        Case 1:19-cv-00384-ELH Document 117 Filed 10/21/20 Page 12 of 16



homicide file is not relevant to Ritz’s intent in this case. The file is also not relevant because the

allegations of misconduct against Ritz in the Scott investigation are not similar to the misconduct

allegations here. Plaintiffs do not allege a Miranda violation. Even if the Scott homicide file

appeared to contain information relevant to this case, Ritz admitted the conduct that violated

Cooper’s Fifth Amendment rights, and discovery of additional documents to prove the undisputed

violation is unnecessary. 8

               B. The Requested Discovery is Not Proportional to the Needs of the Case

       In addition to considering whether the homicide files are relevant, I must consider whether

they are proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1).           In doing so, I

“consider[] the importance of the issues at stake in the action, the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Id. Plaintiffs, as “[t]he party seeking discovery[,] ha[ve] the burden

to establish . . . proportionality, at which point the burden shifts to the party resisting discovery to

demonstrate why the discovery should not be permitted.” Bost v. Wexford Health Sources, Inc.,

No. ELH-15-3278, 2020 WL 1890506, at *8 (D. Md. Apr. 15, 2020).




8 Plaintiffs rely on Martin v. Conner, 287 F.R.D. 348, 352 (D. Md. 2012) (“Martin II”) for the
proposition that “courts, including this Court, have permitted plaintiffs in police misconduct cases
to obtain discovery concerning other similar allegations of misconduct, even where unsustained,
as long as the other complaints are ‘relevant to the [plaintiffs’] cause of action.’” Pls.’ Sept. 9,
2020 Ltr. 4 (quoting Martin II, 287 F.R.D. at 352). Martin II has limited applicability to the issues
presented here. Martin II involved a plaintiff’s request for the production of sustained and
unsustained complaints against the defendant Maryland State Police troopers. Defendants
objection to the request based on the law enforcement privilege. Those issues are not presented
here. In addition, Martin II was decided before Rule 26(b)(1) was amended in 2015 to require that
discovery be proportional to the needs of the case, an issue I address next.


                                                  12
       Case 1:19-cv-00384-ELH Document 117 Filed 10/21/20 Page 13 of 16



       Plaintiffs argue that the “strong public interest in § 1983 actions” counsels in favor of

discovery. Pls.’ Ltr. 4–5 (quoting Martin v. Conner, 287 F.R.D. 348, 352 (D. Md. 2012) (“Martin

II”). I agree as a general matter that there is a strong public interest in § 1983 cases, especially

cases brought by individuals who were wrongfully convicted and imprisoned for many years. That

said, I also must consider the burden and expense associated with the production of the homicide

files. And here, both would be significant.

       To be clear, the burden and expense of producing the files themselves would not be

particularly burdensome or expensive. But any subsequent investigation into Ritz’s conduct in the

other cases would be. If the homicide files were produced, plaintiffs almost certainly would

attempt to investigate the police conduct in those cases. The investigations likely would include

interviews and depositions of myriad individuals and additional document requests. In response,

defendants would be forced to conduct counter-investigations to refute the allegations of

misconduct. These investigations would be time-intensive, resource-draining, and costly for

everyone.

       The burden and expense that production of the homicide files would impose outweighs the

likely benefit of the discovery, which I find would be minimal. The homicide files are nearly

twenty years old. Memories fade over time, and the memories of people with knowledge of the

decades-old homicide cases are no exception. Plaintiffs claim that the files may lead to the

discovery of admissible prior bad act evidence, but at this point, that is mere speculation. As we

know, one of the cases, the Dyson murder investigation, has been thoroughly investigated by

highly capable and experienced civil rights attorneys in the Burgess case. Despite counsel’s best

efforts, the Brady claims against Ritz were dismissed on summary judgment after a robust

discovery period. There is no reason to believe another set of attorneys can do a better job




                                                13
       Case 1:19-cv-00384-ELH Document 117 Filed 10/21/20 Page 14 of 16



establishing Ritz’s misconduct in that case. As for Ritz’s alleged misconduct in the Moore murder

investigation, it has not been thoroughly investigated in the pending civil rights lawsuit against

Ritz. But the entire lawsuit soon may be dismissed in light of the troubling allegations that the

plaintiff fabricated evidence to secure his release from prison. These allegations apparently caused

Dewitt’s counsel to file a motion to withdraw. Against this backdrop, the likely benefit of the

Moore homicide file appears minimal. It is difficult to predict the likely benefit of the Dukes

homicide file, because the allegations against Ritz in the Mable complaint are not particularly

specific and the case was dismissed pre-discovery for failure to prosecute.

       Even if plaintiffs’ investigation were to uncover evidence of Ritz’s misconduct in the other

homicide cases, the likelihood that such evidence would be admissible in this case is debatable. I

recognize the question of admissibility is not before me and that discovery is broader than

admissibility. But the likely benefit of discovery of the homicide files turns, at least in part, on

how likely their production would lead to admissible 404(b) evidence. 9 Because plaintiffs rely on

the potential for admissible Rule 404(b) evidence as the hook for relevance, I cannot divorce the

discoverability analysis from the Rule 404(b) admissibility requirements. They are: “(1) the prior-

act evidence must be relevant to an issue other than character, such as intent; (2) it must be

necessary to prove an element of the [claim]; (3) it must be reliable; and (4) its probative value

must not be substantially outweighed by its prejudicial nature.” Smith v. Baltimore City Police

Dep’t, 840 F.3d 193, 201 (4th Cir. 2016), as amended (Nov. 1, 2016) (quoting United States v.

Garcia–Lagunas, 835 F.3d 479, 493, 2016 WL 4547206, at *9 (4th Cir. Sept. 1, 2016)). At trial,




9 Plaintiffs appear to acknowledge that the analysis for discoverability of the homicide files is
intertwined with an admissibility analysis. See Pls.’ Sept. 9, 2020 Ltr. 4 (“[T]here is at least a
reasonable possibility discovery of these case files will lead to evidence admissible under Rule
404(b).”).

                                                14
        Case 1:19-cv-00384-ELH Document 117 Filed 10/21/20 Page 15 of 16



any attempt to introduce evidence of Detective Ritz’s conduct in other cases undoubtedly will be

contested vigorously by the defendants. Among the hurdles that plaintiffs will face is the Fourth

Circuit’s disapproval of mini-trials within a trial, because of the time and expense involved and

because the tangential allegations may cause juror confusion and unfair prejudice. See United

States v. Rubio, 87 F.3d 1309 (4th Cir. 1996) (affirming district court ruling preventing the

defendant from questioning a witness “about specific details regarding the incidents in order to

prevent a mini-trial about the issues and an undue waste of time under Rule 403”); United States

v. Myers, 589 F.3d 117, 124 (4th Cir. 2009) (affirming trial court exclusion of reverse 404(b)

evidence, in part because “further evidence on th[e] issue was not ‘of high probative value,’ and

. . . it would result in a ‘mini trial’”). Cf. United States v. Rachel, No. WMN-02-754, 2008 WL

11509294, at *3 (D. Md. Feb. 26, 2008) (admitting evidence where “the Court is not persuaded

that it would result in a time-wasting or distracting ‘mini-trial’”).

        Another factor that cuts against discoverability is the importance of the discovery in

resolving the issue of Ritz’s intent. The files for the Dyson, Dukes, and Moore homicide

investigations do not contain information about Ritz’s conduct in the homicide investigation at

issue in this case. And we can only speculate at this point as to whether the files will lead to the

discovery of admissible Rule 404(b) evidence of intent. Whether Ritz acted with the requisite

intent is an important issue that will be hotly contested, but the homicide files are not particularly

important in resolving it.

        In sum, I find that plaintiffs have met the relatively low standard for establishing relevance

of three of the four homicide files. However, I find that plaintiffs have not met their burden of

establishing proportionality. The minimal likely benefit of the homicide files is outweighed by

the burden and expense associated with the post-production investigation, and the homicide files




                                                  15
       Case 1:19-cv-00384-ELH Document 117 Filed 10/21/20 Page 16 of 16



are not important in resolving the issue of Ritz’s intent. For these reasons, plaintiffs’ request to

compel the production of the homicide files is denied.


Date: October 21, 2020                                               /S/
                                                             Deborah L. Boardman
                                                             United States Magistrate Judge




                                                16
